        Case 2:21-mc-00592-BWA Document 113 Filed 07/26/21 Page 1 of 1




MINUTE ENTRY
VAN MEERVELD
July 26, 2021

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 IN RE: M/V JOANNA

                                                     MISC. NO. 21-mc-592




                                    STATUS CONFERENCE

       A video status conference was conducted on this date before the undersigned Magistrate

Judge, beginning at 1:00 p.m.

       PARTICIPATING:           William Most, Bruce Merrill, Richard Udell, Dall Kammer,
                                Caroline Gabriel, Kenneth Nelson

       Counsel for the witnesses explained why they believe no conflict of interest exists

warranting disqualification of counsel. The government reported that there is a different factual

basis for their position that counsel has a conflict of interest. Mr. Merrill will determine whether

he can receive that information without disclosing it to the other counsel for the witnesses or to

counsel for the owner/operator. If he can assure the government of same, the government will

provide additional factual background to Mr. Merrill so he can assess the existence of a conflict of

interest. He and the government will confer on this issue by noon on July 27, 2021.




                                                              Janis van Meerveld
                                                         United States Magistrate Judge

   MJSTAR (00:35)
